Citation Nr: 1414600	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  12-10 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim for service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel








INTRODUCTION

The Veteran served on active duty from August 1989 to August 1992. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which reopened the Veteran's claim for service connection for PTSD, and denied it on the merits.  

In January 2014, the Board received a motion from Edward M. Farmer, attorney, to withdraw as the Veteran's representative, explaining that he had been unable to contact the Veteran for over one year despite numerous attempts to communicate with him, and that he had sent an appropriate notice to the Veteran of his intended withdrawal.  That same month, the Board notified the Veteran of his attorney's motion to withdraw in a letter sent to his current address of record.  The Veteran was provided the opportunity to appoint another representative.  However, no response to this letter was received, and the Postal Service has returned the Board's January 2014 notice, with a notation that delivery was attempted "not know, unable to forward, return to sender."  In such cases, the Veteran bears the burden of keeping VA apprised of his whereabouts, and "there is no burden on the part of the VA to turn up heaven and earth to find him."  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  Therefore, as an attempt has been made to inform the Veteran of his representative's motion to withdraw representation for cause, due to his inability to contact or communicate with the Veteran, and as the Veteran was given an opportunity to respond to such notification, the Veteran is not prejudiced by the Board finding substantial compliance with the requirements of 38 C.F.R. § 20.608 (2013).  The Board hereby grants Mr. Farmer's motion for withdrawal.  Further, as the Veteran has not responded to the Board's letter which explained his available options for representation, and as it appears that his whereabouts are unknown and that he has not kept VA informed as to his current address, the Board will proceed as if the Veteran is representing himself. 

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed decision, dated in April 2009, the RO denied a claim for service connection for PTSD, based on the finding that PTSD was not shown, and that there was no verified stressor. 

2.  The evidence received since the RO's April 2009 decision, which denied a claim of entitlement to service connection for PTSD, which was not previously of record, and which is not cumulative of other evidence of record, raises a reasonable possibility of substantiating the claim. 


CONCLUSION OF LAW

New and material evidence has been received since the RO's April 2009 decision which denied a claim for service connection for PTSD; the claim for service connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  New and Material

The appellant asserts that new and material evidence has been presented to reopen the claim for service connection for PTSD.  

In April 2009, the RO denied the Veteran's claim for service connection for PTSD.  The RO held that the evidence did not show that the Veteran had PTSD, and that there was no verified stressor.  The Veteran did not appeal that decision, nor did he submit any new and material evidence within a year of the April 2009 rating decision.  38 C.F.R. § 3.156(b).  As such, the April 2009 rating decision is the last final denial of the claim.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2013).   

In December 2010, the Veteran filed to reopen the claim.  In July 2011, the RO determined that new and material evidence had been presented to reopen the claim, and denied the claim for PTSD on the merits.  The Veteran has appealed. 

Unappealed rating decisions by the RO are final with the exception that a claim may be reopened by submission of new and material evidence.  38 U.S.C.A. 
§§ 5108, 7105(c) (West 2002).  When a veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  Smith v. West, 12 Vet. App. 312 (1999). 

Second, if VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of a veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 
9 Vet. App. 167, 171 (1996).  When making determinations as to whether new and material evidence has been presented, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

VA regulation defines "new" as not previously submitted and "material" as related to an unestablished fact necessary to substantiate the claim.  If the evidence is new and material, the next question is whether the evidence raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Specifically, in Shade, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.   

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2013). 

Applicable regulations provide that service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f). 

Where the claimed stressor does not involve participation in combat and did not take place in a war zone, as in this case, there must be independent evidence to corroborate the Veteran's statement as to the occurrence of the claimed stressor.  Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  A veteran 's testimony, by itself, cannot, as a matter of law, establish the occurrence of a non-combat stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  Cohen v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).

The most recent and final denial of this claim was in April 2009.  Therefore, the Board must determine if new and material evidence has been submitted since that time.  See 38 U.S.C.A. § 5108.  When determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

The evidence of record at the time of the RO's April 2009 rating decision included the Veteran's claim, filed in December 2008, in which he asserted that he had PTSD that began in 1991.  The Veteran's personnel file (DA Form 2-1) showed that he served in Saudi Arabia between October 1990 and April 1991, during which time his unit is listed as SVC/4-38th FA (forward artillery), Ft. Sill, OK (Oklahoma).  His awards included the Southwest Asia Service Medical with two bronze service stars, and "SA-KU-IBM" (presumably the Kuwait Liberation Medal (Saudi Arabia)).  His principal duty between October 1990 and April 1991 was supply specialist.  The Veteran was not shown to have received commendations or awards that warrant the conclusion that he participated in combat, nor did his claimed stressor involve combat, or any sort of encounter with hostile forces.  See VAOPGCPREC 12-99 at 12; 65 Fed. Reg. 6256-6258 (2000); VBA's Adjudication Procedure Manual, M21- 1MR (hereinafter "M21- 1MR"), Part III.iv.4.H.29.b, c.

The Veteran's service treatment records did not show treatment for, or a diagnosis of, an acquired psychiatric disorder, to include PTSD.  A separation examination report was (and is) not of record.  

As for the post-service medical evidence of record, it consisted of VA reports, dated between 2001 and 2008.  This evidence showed that as of 2002, on several occasions, the Veteran was diagnosed with an adjustment reaction/adjustment disorder.  There was a diagnosis of rule out PTSD in April 2005. 

In April 2009, the RO issued a memorandum in which it concluded that there was insufficient evidence of record to warrant an attempt to verify any claimed stressor with the JSRRC (the U.S. Army and Joint Services Records Research Center).  The RO noted that in January 2009, it had requested additional details of the claimed stressor from the Veteran, but that no response had been received.  

At the time of the RO's April 2009 rating decision, the Veteran's service treatment reports did not show treatment for, or a diagnosis of, an acquired psychiatric disorder, to include PTSD.  

The post-service medical evidence contained only a single, conditional diagnosis involving PTSD (i.e., "rule out PTSD"), and it showed that he was primarily diagnosed with an adjustment disorder.

In a statement in support of his claim (VA Form 21-0781), received in April 2011, the Veteran claimed the following stressor: between September 1990 and May 1991, or, alternatively, after about three weeks after his return from the Persian Gulf, one of his friends overdosed and died, and two others required psychiatric treatment, after they attempted to get intoxicated on diesel fuel at Fort Sill; none of these soldiers was further identified.  

The Board first notes that, subsequent to the RO's April 2009 decision, a new version of the regulation pertaining to PTSD, 38 C.F.R. § 3.304(f), was enacted.  See 75 Fed. Reg. 39843 (July 13, 2010).  Among other things, in some cases, the new regulation significantly changes the criteria for determining whether or not a claimed stressor is considered to have been verified.  Thus, while the Veteran's claimed stressors do not involve participation in combat, and do not otherwise appear to involve any sort of encounter with enemy forces, his additional statements in the context of these revisions, could potentially substantiate his claim.  

Moreover, the evidence that has been received since the RO's April 2009 decision includes a private treatment report from Ability Management Associates, dated in February 2011.  This report shows that the Veteran claimed that one of his friends had overdosed during service, and that "there were other instances of gang related activity that were terrifying to him."  The Axis I diagnoses were "PTSD, chronic, delayed, severe drug and alcohol abuse secondary to the above diagnosis."  Under the new revision, however, a diagnosis based on fear of hostile enemy activity must be provided by a VA psychologist or psychiatrist.  See 38 C.F.R. § 3.304(f)(3).

This evidence, which was not of record at the time of the April 2009 decision, is not cumulative, and is "new" within the meaning of 38 C.F.R. § 3.156.  The evidence is also material.  This evidence shows that the Veteran has been diagnosed with PTSD which a health care professional has related to his service, to include his service in Southwest Asia.  A clear diagnosis of PTSD accompanied by a nexus to service was not of record at the time of the RO's April 2009 rating decision.  The Board therefore finds that the submitted evidence is both new and material, and that it raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156; see also Shade v. Shinseki, 24 Vet. App. 110 (2010) (38 C.F.R. § 3.159(c)(4) "does not require new and material evidence as to each previously unproven element of a claim.").  The claim is therefore reopened.  The appeal is granted to this extent only. 

Finally, the Board finds that VA has substantially satisfied the duties to notify and assist, as required by the VCAA. See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  To the extent that there may be any deficiencies of notice or assistance regarding the issue of whether new and material evidence has been received to reopen the Veteran's service connection claim for PTSD, such deficiencies are moot as the Board is reopening and remanding the claim herein.  Further discussion of VA's duties to notify and assist will be included in a later decision should the claim be denied on the merits following remand.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for PTSD is reopened.  To this extent only, the appeal is granted. 


REMAND

The Court has recently held that, when a claimant identifies PTSD without more, it cannot be considered a claim limited only to that diagnosis, but rather must be considered a claim for any mental disability that may reasonably be encompassed by several factors including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  The Court found that such an appellant did not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) his mental condition, whatever it is, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

Thus, in accordance with Clemons, VA must additionally consider whether the Veteran has any acquired psychiatric disability, other than PTSD, that is etiologically related to his military service.  In this regard, the medical evidence of record shows that the Veteran has received multiple diagnoses of an adjustment disorder, and in a June 2011 VA PTSD examination report, he was afforded Axis I diagnoses of a depressive disorder NOS (not otherwise specified), an anxiety disorder NOS, and ETOH (alcohol) and cannabis abuse. 

As such, the issue on appeal has been recharacterized on the title page of this decision.  The Board notes that the RO's April 2012 statement of the case shows that after reopening the claim, it framed the issue as entitlement to service connection for an acquired psychiatric disorder, to include PTSD. 

The aforementioned report from Ability Management Associates, dated in February 2011, shows that the Veteran reported that he had filed for disability benefits from the Social Security Administration (SSA).  On remand, an attempt should be made to obtain the SSA's records.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Thereafter, in light of the revisions to 38 C.F.R. § 3.304(f) noted above, the Veteran should be provided with a new examination before a new VA psychologist or psychiatrist to determine whether he has PTSD or other acquired psychiatric disorder that is related to active service, including his service in Southwest Asia.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the SSA's decision pertaining to the Veteran's claim for disability benefits, and its supporting medical records. 

2.  Thereafter, schedule the Veteran for an examination by a VA psychologist or psychiatrist other than the examiner who examined him in June 2011 to determine whether he has PTSD or other acquired psychiatric disorder that is related to active service, including his service in Southwest Asia.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, and must review the results of any testing prior to completion of the report.

Following a review of the claims file, to include service and post-service medical records, and the examination results, the examiner is requested to determine whether the Veteran has an acquired psychiatric disorder, to include PTSD.  If any such disability is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or more) that any such disability was caused or is otherwise related to service, to specifically include the Veteran's actual exposure to a verified stressor or fear of hostile military or terrorist activity during his period of service in the Persian Gulf.

"Fear of hostile military or terrorist activity" means the Veteran's experience of, witness of, or confrontation with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

A complete rationale for all opinions must be provided.

2.  After completing the above-requested action, and any additional notification and/or development deemed warranted, the RO/AMC should adjudicate the claim for service connection for an acquired psychiatric disorder, to include PTSD, on the merits in light of all pertinent evidence and legal authority.  If the benefit sought on appeal remains denied, the RO/AMC should furnish the appellant an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and affords them the appropriate time period for response before the claims folder is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


